DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 16, and claims 2-10, 12-15 and 17-20 dependent on them are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “wherein the data includes a representative optical  power in the EDFA optical amplifier”. This limitation is unclear, because it would not be understood by one skilled in the art, e. g. an optical engineer, what is meant by “representative optical power in the EDFA optical amplifier”. This does not specify whether the optical power represents pump power, signal input power, signal output power, or some other power. Measurements of optical power in the optical amplifier art are typically a known fraction of input or output power, but this is not clearly related to optical power in the EDFA, which is energy per unit time. Claims 5-6 specify that the representative optical power is a linear combination of a selection of a plurality of total input power, total output power, signal output power, and signal input power which is also not power in (that is, within) the optical amplifier; rather, it is a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 11-12, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 6,064,501).
With regard to claim 1, Roberts discloses a computer that detects failure of an optical amplifier moduleby comparaing a computed model with the performance of the optical ampfliier (13th col. lines 52-61). Specifically, the computer executes instructions (software)  for programming a prcessor to perform steps  stored on a non-transitory computer-readable medium:
obtaining data from an EDFA having a plurality of pumps (6th col., lines 27-32), wherein the data includes a representative optical power in the EDFA and a pump metric representative of a state of the plurally of pumps (8th col. lines 15-26),
determining an efficiency metric based on the representative optical power and the pump metric representative of a state of the plurality of pumps (error between start of life Figure of merit (FOM) and corresponding measured values, 8th
determining a degradation in operation of the EDFA based on the efficiency metric (pump efficiency deterioration is measured as an increase in eq. 2, 8th col. lines 55-65) and
causing one or more actions based on a determination of the degradation  (provide alarms)

With regard to claim 11, Roberts discloses an erbium-doped fiber amplifier (EDFA) optical amplifier comprising (see Fig. 1A and Fig. 2A ):
Doped fiber (10)
A plurality of pumps (21)  connected to the doped fiber (6th col., lines 27-32)
A plurality of power monitors (pump power monitor 20, input power monitor 26, output power monitor 25)
A controller (22)  configured to
Obtain data from the plurality of pumps and the plurality of power monitors (8th col. lines 15-26),
Determine an efficiency metric based on the representative optical power and the pump metric representative of the state of the plurality of pumps (error between start of life Figure of merit (FOM) and corresponding measured values, 8th col. lines 30-55 and eqs. 1 & 2)
Determine a degradation  in operation of the EDFA based on the efficiency metric (pump efficiency deterioration is measured as an increase in eq. 2, 8th col. lines 55-65).
Cause one or more actions based on a determination of the degradation (provide alarms)

obtaining data from an EDFA having a plurality of pumps (6th col., lines 27-32), wherein the data includes a representative optical power in the EDFA and a pump metric representative of a state of the plurally of pumps (8th col. lines 15-26),
determining an efficiency metric based on the representative optical power and the pump metric representative of a state of the plurality of pumps (error between start of life Figure of merit (FOM) and corresponding measured values, 8th col. lines 30-55 and eqs. 1 & 2)
determining a degradation in operation of the EDFA based on the efficiency metric (pump efficiency deterioration is measured as an increase in eq. 2, 8th col. lines 55-65) and
causing one or more actions based on a determination of the degradation  (provide alarms)

With regard to claims  2, 12 and 17, the degradation is determined based on the efficiency metric reaching  a threshold (the provisioned start value retrieved from memory, 8th col. lines 59-61).
With regard to claims 4, 14, and 19, the data includes the outputs of power monitors (20, 25 &26) and calibration data in memory on the EDFA (5th co. lines 25-31).
With regard to claims 5, 15, and 20, the representative optical power is a linear combination of total input power, total output power, and the pump metric is a linear combination of pump monitor powers (8th col. lines 14-26).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts as applied to claims 1, 11, and 16 above, and further in view of Ushirozawa (US 5,539,570).  Roberts does not disclose that the actions based on a determination of the EDFA degradation includes an alert via a Network Management System (NMS) for proactive maintenance. However, in the same field of endeavor, Ushirozawa teaches an EDFA with a system for monitoring degradation of the active optical elements, e. g.   pumps.  Specifically, (see Fig. 5 & 7th col. lines 35-54)) a transmission request is transmitted on a network manager (102) when a degradation state of the pump is read out from a monitor circuit, and sent to a serviceman for repair (8th col. lines 1-3). It would have been obvious to one skilled in the art, e. g. an optical engineer, to include the step of alerting via a NMS for proactive maintenance taught by Ushirozawa, in the apparatus, method, and software for carrying out the method of Roberts, in order to efficiently provide for the repair of the optical amplifiers on an optical transmission network (Ushirozawa, 8th col. lines 1-3).
Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Information Disclosure Statement
The information disclosure statement filed on  Jan. 17, 2020 and June 17, 2021 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Eiselt, Maxham, Horiuchi and Wu disclose optical fiber amplifiers with pump degradation monitors and control methods.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ERIC L BOLDA/               Primary Examiner, Art Unit 3645